Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A of Figs. 1-7 in the reply filed on 4/21/2022 is acknowledged. 
	Claim 1 claims, “wherein the housing comprises a pair of opposed walls and a pair of opposed elastomeric sidewalls, the opposed walls and opposed elastomeric sidewalls forming the fluid compartment and at least one of the walls being attached to the compression transfer element”. This limitation is directed to a non-elected species and, therefore, claims 1-7 have been withdrawn. See at least par. 71 of the specification.
Claim Objections
Claim 14 is objected to because of the following informalities:  Line 14, the spring element”, second occurrence should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 claims “at least one wall of housing and a least one moveable wall defining a fluid compartment” was is not possessed. The specification teaches the housing must have more than one wall (not one) and only one moveable wall (not more than one). A closed fluid compartment has not been claimed.
Claim 14 claims “at least one moveable wall” was not possessed. The specification teaches only one moveable wall (not more than one).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the base".  There is insufficient antecedent basis for this limitation in the claim.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: outlet port 26 and valve and input port 24 and valve. Without the outlet port 26 and valve and input port 24 and valve, the claim vacuum pump (or vacuum assisted suspension system) is non-operable; see applicant’s specification, par. 46-48. Further, without these essential elements, it is not possible to determine fluid compartment. Both sides of the piston are compartments as shown in applicant’s elected FIGs 1-7 and hold fluid.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 8, 12-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Collier (2006/0212130).
 Referring to all embodiments, Colliers teaches a vacuum pump component comprising:

    PNG
    media_image1.png
    552
    440
    media_image1.png
    Greyscale

an elongate compression transfer element 270 which can be rigid or flexible (see at least par. 0029);
and a pump housing (self-evident) defining an enclosed space to receive a fluid (above or below piston 262), at least one wall of the housing and at least one movable wall (piston 262) defining a fluid compartment (above or below piston (above as shown) and a non-fluid compartment (the other of above or below), the at least one movable wall connected to the compression transfer element (via pin 266);
wherein the compression transfer element causes the at least one movable wall of the fluid compartment to reciprocate in the fluid compartment to increase the volume of the fluid compartment in response to a compressive force (toe load) on the compression transfer element and enables the at least one movable wall to decrease the volume of the fluid compartment in the absence of a compressive force.
Claim 12, second anchor 352.
Claim 13, the spring element is not positively claimed. Fully capable of the claim language. In at least par. 0047-0049, Collier teaches a spring may be used to urge the cylinder into a position to be near the top of the cylinder 260.The foot/ankle also acts as a spring.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collier (2006/0212130) in view of Caspers (2010/0312360).
Referring to all embodiments, Collier teaches a vacuum pump component/vacuum pump assisted suspension system comprising:

    PNG
    media_image1.png
    552
    440
    media_image1.png
    Greyscale

an elongate compression transfer element 270 which can be rigid or flexible (see at least par. 0029);
and a pump housing (self-evident) defining an enclosed space to receive a fluid (above or below the piston 262), at least one wall of the housing and at least one movable wall (piston) defining a fluid compartment (above or below piston; above as shown) and a non-fluid compartment (the other of above or below the piston), the at least one movable wall connected to the compression transfer element (via pins 266 and 352);
wherein the compression transfer element causes the at least one movable wall of the fluid compartment to reciprocate in the fluid compartment to increase the volume of the fluid compartment in response to a compressive force (toe compression) on the compression transfer element and enables the at least one movable wall to decrease the volume of the fluid compartment in the absence of a compressive force.
In at least par. 0047-0049, Collier teaches a spring may be used to urge the cylinder into a position near the top of the cylinder 260.The foot/ankle also acts as a spring.
However, Collier doesn’t specifically state, “a spring element in the non-fluid compartment, a compression and expansion axis of the spring element arranged perpendicularly to the movable wall”.
Caspers also teaches a vacuum pump component/vacuum pump assisted suspension system comprising a spring element within a pump along a compression and expansion axis of the spring element arranged perpendicularly to the movable wall.


    PNG
    media_image2.png
    476
    722
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    227
    475
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art to have placed a spring within the cylinder against the piston of Collier as taught by Caspers to urge the piston to a position near the top of the cylinder (below the piston) such that a vacuum would be generated on a toe strike with a fluid compartment volume increase and a decrease in volume in the absence of a compressive force.
Claim 9, par. 51 of the specification states, “Further, while the vacuum pump housing 8 is shown to have a cylindrical shape, the pump housing 8 may take any form including any polygonal prism such as a rectangular prism.” Applicant gives no reason for patentability and it’s the examiner position that a circular would perform equally. Further, it would have been obvious to one having ordinary skill in the art to have tried polygonal prism shapes for possible manufacturing purposes. The examiner interprets this as the external shape of the housing.
Claims 11 and 15, applicant has not described any advantage for the wire (see par. 0029) connected to the fluid compartment side in leu of that the current combination. Further, it would have been obvious to one have tried with a reasonable expectation of success.
At least claim 12, second pin 352.
Claim 13, second anchor 352, cable – see par. 0029, tensioned due to spring(s).
Claim 17, casing 248.
Claims 18-19, it would have been obvious to one have ordinary skill in the art to have disposed the flexible wire (par. 0029) within a casing and disposed the second end of the wire in the non-fluid compartment to apply force to the movable wall.
Claim 20, it would have been obvious to one having ordinary skill in the art to have used an elastomeric material (o-ring) to create an airtight partition between the fluid chamber and the non-fluid chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774